Citation Nr: 1218527	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-41 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic oral infections involving the teeth, a jaw disability, chronic toxic poisoning with impairment of the immune system, chronic fatigue due to chronic toxic poisoning, and a heart disability secondary to chronic toxic poisoning, due to fee-basis dental treatment the Veteran received beginning in 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to January 1981.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal.


FINDING OF FACT

Fee-basis dental treatment the Veteran received beginning in 1999 was not provided by a VA employee or at a VA facility as defined in 38 U.S.C.A. § 1701(3)(A). 


CONCLUSION OF LAW

The Veteran has not presented a valid claim under 38 U.S.C.A. § 1151 with respect to his claim seeking compensation for fee-basis dental treatment he received beginning in 1999.  38 U.S.C.A. §§ 1151, 1701(3)(A), 1703 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361(e) (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim is being adjudicated without further development of the record. 

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has provided abundant and varied contentions, assertions and materials in support of his claim.  In essence, he contends that in 1999 he began extensive dental treatment at a fee-basis provider.  He asserts that the dentists and endodontists used materials such as mercury instead of gold.  He additionally contends that, as a result, he now has mercury and lead poisoning which has resulted in the claimed disabilities.  

The Veteran has made it clear in correspondence (e.g., December 2008 Notice of Disagreement and February 2009 VA Form 21-4138) and during an October 2011 hearing before the undersigned Veterans Law Judge that the dental treatment in question was provided by non-VA providers on a fee basis.  He asserts in essence that since these providers were working on a fee basis, section 1151 should apply to this case.  

The relevant law provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  38 U.S.C.A. § 1151 . 

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed, as here, on and after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is applicable. 

Under 38 C.F.R. § 3.361(e)(1), a Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. 

A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2). 

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

The medical office of the fee-basis providers whose treatment the Veteran asserts resulted in his claimed disabilities is not a VA facility (see 38 C.F.R. § 3.361(e)(2)), and the fee-basis providers who participated in the Veteran's treatment there beginning in 1999 are not VA employees (see 38 C.F.R. § 3.361(e)(1)).  Furthermore, the type of fee-basis treatment the Veteran received (under 38 U.S.C.A. § 1703 ) is specifically excluded from consideration under 38 U.S.C.A. § 1151 (because the treatment was not in a VA facility or by a VA employee).  See 38 C.F.R. § 3.361(f)(1)).  See MacDonald v. Shinseki, No. 08-1743, 2010 WL 2640585, slip op. at *2 (Vet. App. June 30, 2010).  Accordingly, the Veteran has not presented a legally sufficient claim under the governing law and regulations. 

In a case like this, where the law, but not the evidence, is dispositive, the appellant's claim should be denied because of the lack of legal entitlement under the law.  Sabonis, supra. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic oral infections involving the teeth, a jaw disability, chronic toxic poisoning with impairment of the immune system, chronic fatigue due to chronic toxic poisoning, and a heart disability secondary to chronic toxic poisoning, due to fee-basis dental treatment the Veteran received beginning in 1999, is denied. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


